DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) filed on April 15, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Claim Objections
Claims 7, 10 and 20 are objected to because of the following informalities:
In claim 7, line 4, “the pixel defining layer bank” should read --the bank of the pixel defining layer--.
In claim 10, “the conductive hydrophobic pattern” should read --the conductive hydrophobic pattern layer--.
In claim 20, line 4, “the pixel defining layer bank” should read --the bank of the pixel defining layer--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5, 8-13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the feature “the conductive hydrophobic pattern layer is subjected to a hydrophobic treatment.” It is unclear what the feature specifically refers to, thus this renders the claim indefinite.
For example, according to Figs. 5-6 and the description (e.g., [31]) thereof in Applicant’s original disclosure, it appears that a bank is composed of the hydrophilic material pattern layer 51 and the conductive hydrophobic pattern layer 62, and the layer 62 is not subjected to a hydrophobic treatment. It also appears that the layer 61, not the layer 62, is subjected to a hydrophobic treatment with a fluorine-based plasma. For the examination purpose, the above feature is interpreted to --the conductive hydrophobic pattern layer--
Claim 18 recites the feature “wherein the conductive hydrophobic pattern layer is subjected to a hydrophobic treatment.” Regarding the feature of claim 18, the discussion with respect to claim 5 similarly applies.
Claim 8 recites the feature “taking fluorine-based gas as a working gas and the conductive hydrophobic pattern layer as an anti-etching layer, plasma-etching the hydrophilic material layer to form a hydrophilic material pattern layer” in lines 8-10. Claim 8 also recites “wherein the hydrophilic material pattern layer and the conductive hydrophobic pattern layer form a pixel defining layer comprising a plurality of openings and a plurality of banks” in lines 11-12. It is unclear what the features specifically refer to, thus this renders the claim indefinite.
For example, “the conductive hydrophobic pattern layer” of the former feature appears to be different from “the conductive hydrophobic pattern layer” of the latter feature, even though they are referred to as the same name. According to Figs. 5-6 and the description (e.g., [31]) not the layer 61, form a pixel defining layer. For the examination purpose, the latter feature above is interpreted as disclosed in prior art.
Claim 12 recites the feature “performing a hydrophobic treatment on the conductive hydrophobic pattern layer.” There is insufficient antecedent basis for “the conductive hydrophobic pattern layer” in the claim and base claim 8 because it is unclear whether “the conductive hydrophobic pattern layer” of claim 8 relates back to “the conductive hydrophobic pattern layer” in lines 8-9 of claim 8 or “the conductive hydrophobic pattern layer” in lines 11-12 of claim 8, in view of the rejection to claim 8 above. If “the conductive hydrophobic pattern layer” of claim 8 relates back to “the conductive hydrophobic pattern layer” in lines 11-12 of claim 8, then, the feature “performing a hydrophobic treatment on the conductive hydrophobic pattern layer” does not make sense because the conductive hydrophobic pattern layer” in lines 11-12 of claim 8 (the layer 62) is not subjected to a hydrophobic treatment. For the examination purpose, claim 12 is considered as the claim does not have the above feature. 
Claim 13 recites the feature “inkjet printing in the opening area to form an OLED functional layer; and forming an OLED cathode layer on the OLED functional layer and the bank.” There is insufficient antecedent basis for each of “the opening area” and “the bank” in the claim and base claim 8. For the examination purpose, the above feature is interpreted to --inkjet printing to form an OLED functional layer; and forming an OLED cathode layer on the OLED functional layer--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Liu et al. WO 2016/176956 (machine-generated English translation attached hereto is used in rejection).
Regarding claim 1, Liu teaches an organic electroluminescent display panel (e.g., lines 10-12), comprising 
a pixel defining layer (e.g., composite structures of 12, 13, 200 and 300, and openings 121, Fig. 5(f), Fig. 1, Translation, lines 286-309) disposed on a substrate (e.g., 10 (not labeled), Fig. 5(f), Translation, line 104), the pixel defining layer comprising a plurality of openings (e.g., 121, Fig. 5(f), Fig. 1, Translation, lines 286-309) and a bank (e.g., a composite structure of 12, 13, 200 and 300, Fig. 5(f), Fig. 1) surrounding each of the openings and defining a plurality of pixel areas, 
wherein the bank (e.g., a composite structure of 12, 13, 200 and 300, Fig. 5(f), Fig. 1) is composed of a hydrophilic material pattern layer (e.g., 12, Fig. 5(f), Translation, lines 185-186) and a conductive hydrophobic pattern layer (e.g., 13, 200 and 300, Fig. 5(f), Translation, lines 106-108) which are stacked from bottom to top over the substrate.  

Regarding claim 3, Liu teaches the organic electroluminescent display panel according to claim 1, wherein the conductive hydrophobic pattern layer comprises a hydrophobic resin, a photosensitizer, (e.g., photoresists of 200 and/or 300, Translation, lines 106-108) and a conductive material (e.g., 13, Translation, lines 106-108).
Regarding claim 5, Liu teaches the organic electroluminescent display panel according to claim 1, wherein the conductive hydrophobic pattern layer (e.g., 13, 200 and 300, Fig. 5(f), Translation, lines 106-108) is subjected to a hydrophobic treatment (see the 112 rejection above).
Regarding claim 14, Liu teaches a display device (e.g., lines 10-12) comprising the display panel according to claim 1.  
Regarding claim 15, Liu teaches the display device according to claim 14, wherein the hydrophilic material pattern layer comprises silicon dioxide (e.g., 12, Translation, lines 185-186).
Regarding claim 16, Liu teaches the display device according to claim 14, wherein the conductive hydrophobic pattern layer comprises a hydrophobic resin, a photosensitizer (e.g., photoresists of 200 and/or 300, Translation, lines 106-108), and a conductive material (e.g., 13, Translation, lines 106-108).   
Regarding claim 18, Liu teaches the display device according to claim 14, wherein the conductive hydrophobic pattern layer (e.g., 13, 200 and 300, Fig. 5(f), Translation, lines 106-108) is subjected to a hydrophobic treatment (see the 112 rejection above).
Claims 8-10, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Liu et al. WO 2016/176956 (machine-generated English translation attached hereto is used in rejection).
Regarding claim 8, Liu teaches a manufacturing method of an organic electroluminescent display panel (e.g., lines 10-12), comprising:
providing an organic light-emitting diode (OLED) array substrate (e.g., 10 (not labeled), Fig. 5(a), Translation, line 104); 
forming a hydrophilic material layer (e.g., 120, Fig. 5(a), Translation, lines 185-186, lines 286-309) on the OLED array substrate; 
forming a conductive hydrophobic layer (e.g., 130, 200 and 300, Figs. 5(b)-5(d), Translation, lines 106-108, lines 286-309) on the hydrophilic material layer; 
patterning the conductive hydrophobic layer to form a conductive hydrophobic pattern layer (e.g., 13, 200 and 300 as patterned, Fig. 5(e), Translation, lines 286-309); and 
taking fluorine-based gas as a working gas and the conductive hydrophobic pattern layer as an anti-etching layer, plasma-etching the hydrophilic material layer to form a hydrophilic material pattern layer (e.g., 12, Fig. 5(e), Translation, lines 286-309); 
wherein the hydrophilic material pattern layer and the conductive hydrophobic pattern layer form a pixel defining layer comprising a plurality of openings and a plurality of banks (e.g., Fig. 5(j), Figs. 1-2; see the 112 rejection above).
Regarding claim 9, Liu teaches the manufacturing method according to claim 8, wherein the hydrophilic material layer comprises silicon dioxide (e.g., 120 (forming 12), Translation, lines 185-186).

Regarding claim 12, Liu teaches the manufacturing method according to claim 8, further comprising performing a hydrophobic treatment on the conductive hydrophobic pattern layer (see the 112 rejection above).  
Regarding claim 13, Liu teaches the manufacturing method according to claim 8, further comprising: inkjet printing in the opening area to form an OLED functional layer (e.g., 14, Fig. 4 (following Fig. 5(j)), Translation, lines 106-108, lines 247-248; see the 112 rejection above); and forming an OLED cathode layer (e.g., 15, Fig. 4 (following Fig. 5(j)), Translation, lines 106-108, lines 247-250) on the OLED functional layer and the bank (see the 112 rejection above).  
Claims 1, 7, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Kumagai et al. JP 2009-70708 (machine-generated English translation attached hereto is used in rejection).
Regarding claim 1, Kumagai teaches an organic electroluminescent display panel (e.g., [1]), comprising 
a pixel defining layer (e.g., composite structures of 41, 42, 43 and 43a, and openings between the composite structures, Fig. 4, Fig. 3, Translation, [24]-[39]) disposed on a substrate (e.g., 31, Fig. 4, Translation, [24]-[39]), the pixel defining layer comprising a plurality of openings (e.g., openings between the composite structures, Fig. 4, Fig. 3) and a bank (e.g., a composite structure of 41, 42, 43 and 43a, Fig. 4, Fig. 3) surrounding each of the openings and defining a plurality of pixel areas, wherein the bank (e.g., a composite structure of 41, 42, 43 and 
Regarding claim 7, Kumagai teaches the organic electroluminescent display panel according to claim 1, wherein an opening area of the pixel defining layer is provided with an organic electroluminescent device functional layer (e.g., 37, 38, Fig. 4, Fig. 3, Translation, [24]-[39]), and an organic electroluminescent device cathode layer (e.g., 39, Fig. 4, Fig. 3, Translation, [24]-[39]) is disposed over the organic electroluminescent device functional layer and the pixel defining layer bank.  
Regarding claim 14, Kumagai teaches a display device (e.g., [1]) comprising the display panel according to claim 1.  
Regarding claim 20, Kumagai teaches the display device according to claim 14, wherein an opening area of the pixel defining layer is provided with an organic electroluminescent device functional layer (e.g., 37, 38, Fig. 4, Fig. 3, Translation, [24]-[39]), and an organic electroluminescent device cathode layer (e.g., 39, Fig. 4, Fig. 3, Translation, [24]-[39]) is disposed over the organic electroluminescent device functional layer and the pixel defining layer bank.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. WO 2016/176956 (machine-generated English translation attached hereto is used in rejection) in view of Yu et al. “Highly flexible silver nanowire electrodes for shape-memory polymer light-emitting diodes,” 2011, Advanced Materials, abstract.
Regarding claim 4, Liu teaches the organic electroluminescent display panel according to claim 3 as discussed above.
Liu does not explicitly teach wherein the conductive material comprises at least one of carbon nanotubes, graphene, and nano silver wires, and the mass percentage content of the conductive material is 5%-20% of the conductive hydrophobic pattern layer by mass.  
Liu, however, recognizes that the conductive material 13 can be made of silver and connected to the electrode 15 (e.g., Translation, lines 281-283), and has a mass percentage content to the conductive hydrophobic pattern layer.
Yu teaches that nano silver wires used for electrodes of light emitting diodes (e.g., abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Yu with that taught by Liu for the purpose of enhancing electroluminescence performance for example (e.g., Yu, abstract). Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize and control the panel of Liu in view of Yu to include the claimed range of mass percentage content because it has been held that where the criticality of the claimed range is not shown and the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05.

Liu does not explicitly teach wherein the conductive material comprises at least one of carbon nanotubes, graphene, and nano silver wires, and the mass percentage content of the conductive material is 5%-20% of the conductive hydrophobic pattern layer by mass.  
Liu, however, recognizes that the conductive material 13 can be made of silver and connected to the electrode 15 (e.g., Translation, lines 281-283), and has a mass percentage content to the conductive hydrophobic pattern layer.
Yu teaches that nano silver wires used for electrodes of light emitting diodes (e.g., abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Yu with that taught by Liu for the purpose of enhancing electroluminescence performance for example (e.g., Yu, abstract). Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize and control the panel of Liu in view of Yu to include the claimed range of mass percentage content because it has been held that where the criticality of the claimed range is not shown and the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. WO 2016/176956 (machine-generated English translation attached hereto is used in rejection) in view of Yu et al. “Highly flexible silver nanowire electrodes for shape-memory polymer light-emitting diodes” 2011, Advanced Materials, abstract.

Liu does not explicitly teach wherein the conductive material comprises at least one of carbon nanotubes, graphene, and nano silver wires, and the mass percentage content of the conductive material is 5%-20% of the conductive hydrophobic layer by mass.  
Liu, however, recognizes that the conductive material 13 can be made of silver and connected to the electrode 15 (e.g., Translation, lines 281-283), and has a mass percentage content to the conductive hydrophobic pattern layer.
Yu teaches that nano silver wires used for electrodes of light emitting diodes (e.g., abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine that taught by Yu with that taught by Liu for the purpose of enhancing electroluminescence performance for example (e.g., Yu, abstract). Also, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize and control the panel of Liu in view of Yu to include the claimed range of mass percentage content because it has been held that where the criticality of the claimed range is not shown and the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05.
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai et al. JP 2009-70708 (machine-generated English translation attached hereto is used in rejection).

Kumagai does not explicitly teach wherein a height of the hydrophilic material pattern layer is 1/2 to 2/3 of a height of the bank.  
Kumagai, however, recognizes that a height of the hydrophilic material pattern layer 42 may be about 0.5 μm to 3 μm and a height of the conductive hydrophobic pattern layer 43 may be 0.2 to 0.3 μm or more (e.g., Translation, [46], [47]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize and control the panel of Kumagai to include the claimed range of height because it has been held that where the criticality of the claimed range is not shown and the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05.
Regarding claim 19, Kumagai teaches the display device according to claim 14 as discussed above.
Kumagai does not explicitly teach wherein a height of the hydrophilic material pattern layer is 1/2 to 2/3 of a height of the bank.  
Kumagai, however, recognizes that a height of the hydrophilic material pattern layer 42 may be about 0.5 μm to 3 μm and a height of the conductive hydrophobic pattern layer 43 may be 0.2 to 0.3 μm or more (e.g., Translation, [46], [47]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize and control the panel of Kumagai to include the claimed range of height because it has been held that where the criticality of the claimed range is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is et.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        February 12, 2021